DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (JP 2008-308632) in view of Takei et al. (WO 2019/240252).  The citations below for Kusumi et al. are taken from an English language machine translation provided by applicant.  The citations below for Takei et al. are taken from English language equivalent, EP 3808895.
	Regarding claims 1 and 2, Kusumi et al. teaches a composite comprising a metal material and a rubber composition (¶1).  The rubber composition is bonded to the metallic material (¶2), wherein the metallic material is preferably a steel cord (¶25).  The rubber composition comprises 100 parts by weight of natural rubber, 0.5 parts by weight of N,N-dibenzylbenzothiazole-2-sulfenamide, and 5 parts by weight of sulfur (vulcanizing agent) (Table 1, Example 1, lines 1, 7, and 8 of Table).  More broadly, the composition may contain from 2 to 10 parts by weight of sulfur (¶18) and from 0.2 to 5 parts by weight of N,N-dibenzylbenzothiazole-2-sulfenamide (¶19).
	Kusumi et al. does not teach that the rubber composition contains from 0.1 to 5 parts by mass of a bismaleimide compound selected from the group comprising 4,4’-diphenylmethane bismaleimide, bis-(3-ethyl-5-methyl-4-maleimidephenyl) methane, 2,2’-bis-[4-(4-maleimidephenoxy)phenyl]propane, and 1,3-bis(citraconimidemethyl)benzene.  However, Takei et al. teaches a metal cord-rubber composite (Abstract), wherein the metal cord is a steel cord (¶34), and the rubber composition comprises natural rubber (¶48) and from 0.05 to 5.5 parts by mass of a bismaleimide compound such as 4,4’-diphenylmethane bismaleimide, bis-(3-ethyl-5-methyl-4-maleimidephenyl) methane, and 2,2’-bis-[4-(4-maleimidephenoxy)phenyl]propane (¶80, 81).  Kusumi et al. and Takei et al. are analogous art because they are from the same field of endeavor, namely that of metal cord-rubber composites used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.05 to 5.5 parts by mass of a bismaleimide compound, as taught by Takei et al., to the rubber composition, as taught by Kusumi et al., and would have been motivated to do so in order to enhance the heat resistance of the rubber composition (¶80).
	Regarding claims 3 and 4, Kusumi et al. teaches that the composition contains 2 parts by weight of cobalt naphthenate (Line 6 of Example 1, Table 1).  However, the broader disclosure of Kusumi et al. does not require the presence of this compound or of any cobalt organic acid.
	Regarding claims 5-8, Kusumi et al. teaches a tire comprising the rubber-steel cord composite (¶25).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11 of copending Application No. 17/330,709 (reference application) in view of Takei et al. (WO 2019/240252).  The citations below for Takei et al. are taken from English language equivalent, EP 3808895.
Regarding claims 1 and 2, claim 1 of the reference application teaches a rubber-steel cord composite formed by vulcanizing and bonding a rubber composition containing 1 to 10 parts by mass of sulfur (vulcanizing agent) and 0.1 to 5 parts by mass of N,N-dibenzylbenzothiazole-2-sulfenamide, with respect to 100 parts by mass of diene rubber containing natural rubber, and a steel cord.  
Claim 1 of the reference application does not teach that the rubber composition contains from 0.1 to 5 parts by mass of a bismaleimide compound selected from the group comprising 4,4’-diphenylmethane bismaleimide, bis-(3-ethyl-5-methyl-4-maleimidephenyl) methane, 2,2’-bis-[4-(4-maleimidephenoxy)phenyl]propane, and 1,3-bis(citraconimidemethyl)benzene.  However, Takei et al. teaches a metal cord-rubber composite (Abstract), wherein the metal cord is a steel cord (¶34), and the rubber composition comprises natural rubber (¶48) and from 0.05 to 5.5 parts by mass of a bismaleimide compound such as 4,4’-diphenylmethane bismaleimide, bis-(3-ethyl-5-methyl-4-maleimidephenyl) methane, and 2,2’-bis-[4-(4-maleimidephenoxy)phenyl]propane (¶80, 81).  The reference application and Takei et al. are analogous art because they are from the same field of endeavor, namely that of metal cord-rubber composites used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.05 to 5.5 parts by mass of a bismaleimide compound, as taught by Takei et al., to the rubber composition, as taught by the reference application, and would have been motivated to do so in order to enhance the heat resistance of the rubber composition (¶80).
Regarding claims 3 and 4, claim 2 of the reference application teaches that the rubber composition does not contain cobalt organic acid, or a content of the cobalt organic acid is 3 parts by mass or less with respect to the 100 parts by mass of diene rubber.
Regarding claims 5-8, claim 11 of the reference application teaches a pneumatic tire comprising the rubber-steel cord composite.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17/330,687 (reference application) in view of Takei et al. (WO 2019/240252).  The citations below for Takei et al. are taken from English language equivalent, EP 3808895.
Regarding claims 1 and 2, claim 1 of the reference application teaches a rubber-steel cord composite in which a rubber composition and a steel cord are vulcanized and adhere to each other, wherein the rubber composition contains 1 to 10 parts by mass of a vulcanizing agent and 0.1 to 5 parts by mass of N,N-dibenzylbenzothiazole-2-sulfenamide, with respect to 100 parts by mass of diene rubber containing natural rubber.  
Claim 1 of the reference application does not teach that the rubber composition contains from 0.1 to 5 parts by mass of a bismaleimide compound selected from the group comprising 4,4’-diphenylmethane bismaleimide, bis-(3-ethyl-5-methyl-4-maleimidephenyl) methane, 2,2’-bis-[4-(4-maleimidephenoxy)phenyl]propane, and 1,3-bis(citraconimidemethyl)benzene.  However, Takei et al. teaches a metal cord-rubber composite (Abstract), wherein the metal cord is a steel cord (¶34), and the rubber composition comprises natural rubber (¶48) and from 0.05 to 5.5 parts by mass of a bismaleimide compound such as 4,4’-diphenylmethane bismaleimide, bis-(3-ethyl-5-methyl-4-maleimidephenyl) methane, and 2,2’-bis-[4-(4-maleimidephenoxy)phenyl]propane (¶80, 81).  The reference application and Takei et al. are analogous art because they are from the same field of endeavor, namely that of metal cord-rubber composites used in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.05 to 5.5 parts by mass of a bismaleimide compound, as taught by Takei et al., to the rubber composition, as taught by the reference application, and would have been motivated to do so in order to enhance the heat resistance of the rubber composition (¶80).
	Regarding claims 5 and 6, claim 17 of the reference application teaches a pneumatic tire comprising the rubber-steel cord composite.
This is a provisional nonstatutory double patenting rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767